Exhibit 10.1

MIRUM PHARMACEUTICALS, INC.

May 15, 2019

Mike Grey

[…***…]

 

Re:

Amended and Restated Employment Terms

Dear Mike:

MIRUM PHARMACEUTICALS, INC. (the “Company”) is pleased to confirm your
appointment as Executive Chairman, pursuant to the following terms of this
Amended and Restated Offer Letter (this “Offer Letter”), effective as of
March 12, 2019 (the “Effective Date”). This Offer Letter amends and restates the
Offer Letter, dated December 1, 2018, by and between the Company and you (the
“Prior Letter”).

You will be responsible for working closely with the Company’s Board of
Directors (the “Board”) and the executive team of the Company to further the
goals and objectives of the Company, consistent with the usual and customary
duties of an Executive Chairman. You will work at the Company’s U.S.
headquarters in Foster City. Of course, the Company may change your position,
duties, and work location from time to time in its discretion.

As of the Effective Date, your base salary will continue to be $300,000 on an
annualized basis, less payroll deductions and withholdings, paid on the
Company’s normal payroll schedule. You will also be eligible to earn an annual
performance bonus, with a target bonus of 40% of your annual base salary, based
on the attainment of individual and/or Company objectives. The attainment of
such objectives, and the actual amount (if any) of such bonus, will be
determined by the Company in its sole discretion, and any such bonus will not be
deemed earned unless you are an employee of the Company in good standing on the
dates the bonus is determined and paid.

During your employment, you will be eligible to participate in the standard
benefits plans offered to similarly situated employees by the Company from time
to time, subject to plan terms and generally applicable Company policies. A full
description of these benefits is available upon request. Exempt employees may
take a reasonable amount of time off with pay, as permitted by their duties and
responsibilities, and as approved in advance by their supervisor. Exempt
employees do not accrue vacation, and there is no set guideline as to how much
vacation each employee will be permitted to take. Supervisors will approve paid
vacation requests based on the employee’s progress on work goals or milestones,
status of projects, fairness to the working team, and productivity and
efficiency of the employee. Since vacation is not allotted or accrued, “unused”
vacation time will not be carried over from one year to the next nor paid out
upon termination. The Company may change compensation and benefits from time to
time in its discretion.

Subject to approval by the Board, the Company anticipates granting you an option
to purchase 2,100,000 shares of the Company’s common stock at the fair market
value as determined by the Board as of the date of grant (the “Option”). The
anticipated Option will be governed by the terms and conditions of the Company’s
2018 Equity Incentive Plan (the “Plan”) and your grant agreement, and will
include a four year vesting schedule, under which 25% of your Option will vest
12 months after the vesting commencement date, and 1/48th of the total shares
will vest at the end of each month thereafter, until either the Option is fully
vested or your continuous service (as defined in the Plan) terminates, whichever
occurs first. For the avoidance of doubt, the Option shall be in addition to the
option grant contemplated by the Prior Letter.

 

Page 1



--------------------------------------------------------------------------------

As a Company employee, you will be expected to abide by Company rules and
policies. As a condition of employment, you must continue to comply with the
Employee Confidential Information and Inventions Assignment Agreement previously
executed by you which prohibits unauthorized use or disclosure of the Company’s
proprietary information, among other obligations.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You agree that you will not
bring onto Company premises any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company.

Normal business hours are from 9:00 a.m. to 5:00 p.m., Monday through Friday. As
an exempt salaried employee, you will be expected to work additional hours as
required by the nature of your work assignments.

Your employment with the Company will be “at-will.” You may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice. Your employment at-will
status can only be modified in a written agreement signed by you and by an
officer of the Company. The foregoing does not modify any of your rights under
the Company’s Severance Benefit Plan.

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, including
but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Offer Letter, your
employment with the Company, or the termination of your employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted by JAMS or its successor, under JAMS’ then
applicable rules and procedures for employment disputes (available upon request
and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/). You acknowledge that by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding. You will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written statement signed by
the arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator
shall be authorized to award all relief that you or the Company would be
entitled to seek in a court of law. The Company shall pay all JAMS arbitration
fees in excess of the administrative fees that you would be required to pay if
the dispute were decided in a court of law. Nothing in this Offer Letter is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration.

 

Page 2



--------------------------------------------------------------------------------

This Offer Letter, together with your Employee Confidential Information and
Inventions Assignment Agreement, forms the complete and exclusive statement of
your employment agreement with the Company. It supersedes any other agreements
or promises made to you by anyone, whether oral or written. Changes in your
employment terms, other than those changes expressly reserved to the Company’s
discretion in this Offer Letter, require a written modification signed by an
officer of the Company. If any provision of this Offer Letter is determined to
be invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Offer Letter and the provision in question
shall be modified so as to be rendered enforceable in a manner consistent with
the intent of the parties insofar as possible under applicable law. This Offer
Letter may be delivered via facsimile, electronic mail (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) or other transmission
method and shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

Please sign and date this Offer Letter to confirm your continued employment with
the Company under the terms described above.

Sincerely,

 

/s/ Chris Peetz

    Chris Peetz, President and Chief Executive Officer     Understood and
Accepted:    

/s/ Michael Grey

   

5/23/2019

Michael Grey     Date […***…]@mirumpharma.com    

 

Page 3



--------------------------------------------------------------------------------

MIRUM PHARMACEUTICALS, INC.

December 24, 2019

Mike Grey

[…***…]

Re: Termination of Employment and Transition to Chairman of the Board

Dear Mike:

This letter (this “Letter”) is to confirm our mutual agreement that as part of a
planned management transition, your employment as Executive Chairman of Mirum
Pharmaceuticals, Inc. (the “Company”) will terminate effective as of
December 31, 2019 (the “Separation Date”), and effective as of January 1, 2020,
you will transition into the role of Chairman of the Board of Directors of the
Company (the “Board”).

Notwithstanding your termination of employment on the Separation Date, you will
still be eligible to achieve your 2019 annual performance bonus as described in
the Amended and Restated Offer Letter, dated May 15, 2019, by and between the
Company and you (the “Offer Letter”), as determined by the Company in its sole
discretion. In addition, the transition of your status from employee to Chairman
of the Board will be deemed “Continuous Service” for purposes of the continued
vesting of your outstanding stock options, and will not be considered a
termination giving rise to the Company’s repurchase option with respect to the
outstanding shares of common stock beneficially owned by you that remain subject
to vesting.

As of the Separation Date, your participation in the Company’s Severance Benefit
Plan (the “Severance Plan”), will cease. For clarity, the termination of your
employment pursuant to this Letter does not entitle you to any benefits under
the Severance Plan.

In connection with your appointment as Chairman of the Board and subject to
approval by the Board, the Company anticipates granting you an option to
purchase 100,000 shares of the Company’s common stock at the fair market value
as determined by the Board as of the date of grant (the “Option”). The
anticipated Option will be governed by the terms and conditions of the Company’s
2019 Equity Incentive Plan (the “Equity Incentive Plan”) and your grant
agreement, and will include a four year vesting schedule, under which 1/48th of
the shares subject to your Option will vest at the end of each month after the
vesting commencement date, until either the Option is fully vested or your
continuous service (as defined in the Equity Incentive Plan) terminates,
whichever occurs first.

Additionally, in connection with your service as Chairman of the Board, you will
receive an annual cash retainer of $65,000, in addition to the $35,000 annual
cash retainer for all directors under the Company’s non-employee director
compensation policy.

This Letter shall be deemed an amendment to the Offer Letter.

Sincerely,

/s/ Chris Peetz

 

Chris Peetz, President and Chief Executive Officer

        

Understood and Accepted:

 

/s/ Michael Grey

Michael Grey

   

12/24/2019

Date